UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-8081


ARGENTINE R. HAIRSTON,

                 Petitioner - Appellant,

          v.

RC MATHENE,

                 Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:09-cv-00152-jlk-mfu)


Submitted:    June 3, 2010                       Decided:   June 18, 2010


Before MOTZ and     KING,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Argentine R. Hairston, Appellant Pro Se.      Thomas Drummond
Bagwell, Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Argentine         R.   Hairston       seeks   to        appeal   the    district

court’s    order    denying         relief    on    his    28    U.S.C.       § 2254     (2006)

petition.     The order is not appealable unless a circuit justice

or   judge   issues       a    certificate         of   appealability.             28    U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue     absent    “a        substantial      showing          of     the    denial     of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).

             When the district court denies relief on the merits, a

prisoner     satisfies           this      standard        by         demonstrating       that

reasonable      jurists         would      find     that        the     district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief      on       procedural         grounds,          the     prisoner       must

demonstrate     both      that       the     dispositive        procedural         ruling     is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Hairston has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense      with     oral     argument       because      the       facts   and   legal




                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3